Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Schlueter on March 19, 2021.
The application has been amended as follows: 
Claim 1 (currently amended):  A method for processing, in a graphics processing unit (GPU) of a computing device, a cubic Bezier curve for display, the method comprising:
receiving, at a host interface of the GPU, a plurality of corner points of a control polygon, the control polygon representing the cubic Bezier curve, wherein the plurality of corner points are received via a bus that couples the GPU with a computing device memory resource;
storing the plurality of corner points in a GPU memory resource;
generating, by a tessellation evaluation shader at the GPU, a quantity (K + 1) vertices on the cubic Bezier curve, the (K + 1) vertices dividing the cubic Bezier curve into K segments, K ≥ 2;
generating, at least in part in parallel by a geometric shader at the GPU, K quadratic Bezier curves, wherein an individual one of the K quadratic Bezier curves (i) is between corresponding two consecutive vertices of the (K + 1) vertices and (ii) approximates a corresponding segment of the K segments of the cubic Bezier curve;
rendering, by a fragment shader at the GPU, the K quadratic Bezier curves for display;
after rendering the K quadratic Bezier curves, retrieving the plurality of corner points from the GPU memory resource;
generating, by the geometric shader, Kʹ quadratic Bezier curves from the cubic Bezier curve, the Kʹ quadratic Bezier curves based on an updated zoom level, K ≠ Kʹ; and
rendering, by the fragment shader, the Kʹ quadratic Bezier curves to enable display of the cubic Bezier curve at the updated zoom level;
wherein K is an integer that represents a first quantity of generated quadradic Bezier curves; and
wherein Kʹ is an integer that represents a second quantity of generating quadradic Bezier curves based on the updated zoom level.
Claim 2 (previously presented):  The method of claim 1, further comprising computing, by a Tessellation Control Shader at the GPU, the quantity (K + 1) based on an initial zoom level at which the cubic Bezier curve is to be displayed.
Claim 3 (previously presented):  The method of claim 1, further comprising:
determining, by a tessellation control shader at the GPU, that the cubic Bezier curve is to be displayed at an initial zoom level; and
computing, by the tessellation control shader, the quantity (K + 1) based on the initial zoom level.
Claim 4 (previously presented):  The method of claim 1, wherein generating the K quadratic Bezier curves comprises:
generating, at the GPU, K straight-line segments, each straight-line segment between corresponding two consecutive vertices of the (K + 1) vertices; 
receiving, by the geometric shader, the K straight-line segments; and
generating, by the geometric shader based on the K straight-line segments, the K quadratic Bezier curves, each quadratic Bezier curve represented by (i) two corresponding consecutive vertices and (ii) a corresponding control point that is calculated by the geometric shader.
Claim 5 (previously presented):  The method of claim 1, wherein:
generating the K quadratic Bezier curves comprises invoking the geometric shader for at least a first instance and a second instance; and
invoking the geometric shader for the first instance is for generation of a first quadratic Bezier curve of the K quadratic Bezier curves, and invoking the geometric shader for the second instance is for generation of a second quadratic Bezier curve of the K quadratic Bezier curves.
Claim 6 (previously presented):  The method of claim 4, wherein a first quadratic Bezier curve of the K quadratic Bezier curves is associated with a corresponding first straight-line segment of the K straight-line segments, such that two vertices on two ends of the first straight-line segment form a start point and an end point, respectively, of the first quadratic Bezier curve.
Claim 7 (previously presented):  The method of claim 1, wherein generating the (K + 1) vertices on the cubic Bezier curve comprises:
generating a straight line comprising (K + 1) straight line vertices; and
mapping, by the tessellation evaluation shader, an individual straight line vertex of the (K + 1) straight line vertices to a corresponding vertex of the (K + 1) vertices on the cubic Bezier curve.
Claim 8 (previously presented):  The method of claim 1, wherein rendering the K quadratic Bezier curves for display comprises:
computing, by the geometric shader, for a first quadratic Bezier curve of the K quadratic Bezier curves, three vertices defining a control triangle that represents the first quadratic Bezier curve;
expanding, by the geometric shader, the control triangle in two or more directions to generate an area that fully encompasses the control triangle, such that there is a pre-defined margin between corners of the control triangle and the area; and
rasterizing and rendering the area.
Claim 9 (previously presented):  The method of claim 1, wherein receiving the plurality of corner points of the control polygon comprises receiving, by a vertex shader at the GPU, the plurality of corner points as a patch primitive.
Claim 10 (currently amended):  A communicating device comprising:
a central processing unit (CPU);
a device memory resource coupled to the CPU via a bus; and
a graphics processing unit (GPU) that comprises:
a GPU memory resource;
a host interface configured to receive data representing a patch primitive associated with a cubic Bezier curve via the bus, and to further store the received data in the GPU memory resource;
a tessellation control shader configured to determine a first zoom level with which the cubic Bezier curve is to be displayed; 
a geometric shader configured to generate K quadratic Bezier curves from the cubic Bezier curve, wherein K is based on the first zoom level; and
a fragment shader configured to render the K quadratic Bezier curves to enable display of the cubic Bezier curve at the first zoom level;
wherein K is an integer that represents a first quantity of generated quadradic Bezier curves based on the first zoom level;
wherein the tessellation control shader is further configured to, after the K quadratic Bezier curves are rendered, and in response to user input establishing a second zoom level with which the cubic Bezier curve is to be redisplayed, (a) retrieve, from the GPU memory resource, the data representing the cubic Bezier curve, and (b) generate
wherein an integer that represents a second quantity of generated quadradic Bezier curves based on the second zoom level, K ≠ Kʹ; and
wherein the fragment shader is further configured to render the Kʹ quadratic Bezier curves to enable display of the cubic Bezier curve at the second zoom level.
Claim 11 (previously presented):  The graphics processing unit of claim 10, wherein:
K > Kʹ; and
the first zoom level is higher than the second zoom level.
Claim 12 (previously presented):  The graphics processing unit of claim 10, wherein K and Kʹ are based on a length of the cubic Bezier curve.
Claim 13 (original):  The graphics processing unit of claim 10, wherein the patch primitive comprises a start point of the cubic Bezier curve, an end point of the cubic Bezier curve, and two control points of the cubic Bezier curve.
Claim 14 (previously presented):  The graphics processing unit of claim 10, wherein:
to generate the K quadratic Bezier curves from the cubic Bezier curve, the GPU is executable to generate (K + 1) vertices on the cubic Bezier curve, the (K + 1) vertices dividing the cubic Bezier curve into K segments; and 
an individual quadratic Bezier curve of the K quadratic Bezier curves (i) is between corresponding two consecutive vertices of the (K + 1) vertices and (ii) approximates a corresponding segment of the K segments of the cubic Bezier curve.
Claim 15 (previously presented):  The graphics processing unit of claim 14, wherein to generate the K quadratic Bezier curves from the cubic Bezier curve, the GPU is executable to:
generate K straight-line segments, such that an individual straight-line segment of the K straight-line segments is between corresponding two consecutive vertices of the (K + 1) vertices; and
replace each straight-line segment of the K straight-line segments with a corresponding quadratic Bezier curve of the K quadratic Bezier curves.
Claim 16 (previously presented):  The graphics processing unit of claim 14, wherein to generate the (K + 1) vertices on the cubic Bezier curve, the GPU is executable to:
generate a straight line comprising (K + 1) straight line vertices; and
map an individual straight line vertex of the (K + 1) straight line vertices to a corresponding vertex of the (K + 1) vertices on the cubic Bezier curve.
Claim 17 (previously presented):  The graphics processing unit of claim 10, wherein to render the K quadratic Bezier curves, the GPU is executable to:
compute, for a first quadratic Bezier curve of the K quadratic Bezier curves, three vertices defining a control triangle that represents the first quadratic Bezier curve;
expand the control triangle in two or more directions to generate an area that fully encompasses the control triangle, such that there is a pre-defined margin corresponding to one or more display pixels between corners of the control triangle and the area; and
rasterize and render the area.
Claim 18 (currently amended):  A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out by a graphics processing unit (GPU) of a computing device, the process for processing a cubic Bezier curve for display, the process comprising:
receiving, at a host interface of the GPU, a plurality of corner points of a control polygon, the control polygon representing the cubic Bezier curve, wherein the plurality of corner points are received via a bus that couples the GPU with a computing device memory resource;
storing the plurality of corner points in a GPU memory resource;
generating, by a tessellation evaluation shader at the GPU, a quantity (K + 1) vertices on the cubic Bezier curve, the (K + 1) vertices dividing the cubic Bezier curve into K segments, K ≥ 2;
generating, at least in part in parallel by a geometric shader at the GPU, K quadratic Bezier curves, wherein an individual one of the K quadratic Bezier curves (i) is between corresponding two consecutive vertices of the (K + 1) vertices and (ii) approximates a corresponding segment of the K segments of the cubic Bezier curve;
rendering, by a fragment shader at the GPU, the K quadratic Bezier curves for display;
after rendering the K quadratic Bezier curves, retrieving the plurality of corner points from the GPU memory resource;
generating, by the geometric shader, Kʹ quadratic Bezier curves from the cubic Bezier curve, the Kʹ quadratic Bezier curves based on an updated zoom level, K ≠ Kʹ; and
rendering, by the fragment shader, the Kʹ quadratic Bezier curves to enable display of the cubic Bezier curve at the updated zoom level;
wherein K is an integer that represents a first quantity of generated quadradic Bezier curves; and
wherein Kʹ is an integer that represents a second quantity of generated quadradic Bezier curves based on the updated zoom level.
Claim 19 (previously presented):  The computer program product of claim 18, wherein the process further comprises computing, by a Tessellation Control Shader at the GPU, the quantity (K + 1) based on an initial zoom level at which the cubic Bezier curve is to be displayed.
Claim 20 (previously presented):  The computer program product of claim 18, wherein K > Kʹ.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Yhann et al. (US 7,928,984) teaches a method of rendering Bezier curves on a GPU (Figure 3 and Figure 5).
Goel et al. (US 2014/0043342) discloses a GPU could be in parallel structure.
“Tessellation” discloses a method of vertex processing.
As per claim 1 and 18, the closest prior art by Yhann, Goel or “Tessellation” does not explicitly teach
generating, at least in part in parallel by a geometric shader at the GPU, K quadratic Bezier curves, wherein an individual one of the K quadratic Bezier curves (i) is between corresponding two consecutive vertices of the (K + 1) vertices and (ii) approximates a corresponding segment of the K segments of the cubic Bezier curve;
rendering, by a fragment shader at the GPU, the K quadratic Bezier curves for display;
after rendering the K quadratic Bezier curves, retrieving the plurality of corner points from the GPU memory resource;
generating, by the geometric shader, Kʹ quadratic Bezier curves from the cubic Bezier curve, the Kʹ quadratic Bezier curves based on an updated zoom level, K ≠ Kʹ; and


As per claim 10, the closest prior art by Yhann, Goel or “Tessellation” does not explicitly teach
a fragment shader configured to render the K quadratic Bezier curves to enable display of the cubic Bezier curve at the first zoom level;
wherein K is an integer that represents a first quantity of generated quadradic Bezier curves based on the first zoom level;
wherein the tessellation control shader is further configured to, after the K quadratic Bezier curves are rendered, and in response to user input establishing a second zoom level with which the cubic Bezier curve is to be redisplayed, (a) retrieve, from the GPU memory resource, the data representing the cubic Bezier curve, and (b) generate Kʹ quadratic Bezier curves from the cubic Bezier curve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 19, 2021